      Case 2:15-cr-00289-ILRL-DMD Document 748 Filed 01/15/20 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                            CRIMINAL ACTION

 VERSUS                                                              NO. 15-289

 ANDRE DOMINICK                                                      SECTION "B"
 TIMOTHY WILLIAMS
 DEBRA BECNEL
 LISA VACCARELLA

               NOTICE OF REARRAIGNMENT AS TO ANDRE DOMINICK

Take notice that this criminal case has been set for REARRAIGNMENT on January 16,
2020, at 2:00 p.m., before Senior U. S. District Judge Ivan L. R. Lemelle, 500 Poydras Street,
Courtroom C-501, New Orleans, LA 70130.

NOTICE TO DEFENDANTS AND COUNSEL: After the defendant has entered a guilty plea, the U.S.
Probation Office shall complete and provide to the Court a Presentence Investigation and Report (PSI).
Any defendant on bond and his or her attorney shall report to the U.S. Probation Office immediately
following the conclusion of the rearraignment proceeding for an initial interview and to schedule any
subsequent interviews. If a defendant on bond and his or her defense counsel are unable to report to the
U.S. Probation Office immediately following the defendant's change of plea, defense counsel must make
alternate arrangements with the U.S. Probation Officer prior to leaving the courthouse following the
rearraignment proceeding.
**IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY OUTSIDE
THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15 MINUTES PRIOR TO
APPEARANCE.

   Date: January 15, 2020                                 CAROL L. MICHEL, CLERK
   TO:                                                    Issued by: Kimberly County, Deputy Clerk
   ANDRE DOMINICK                                         AUSA: Chandra Menon, T.A.
   c/o USM                                                         Tracey Knight
   COUNSEL FOR DOMINICK:                                           Christine Siscaretti
   PAUL CHARLES FLEMING, JR.
   pfleming@fleminglaw.net                                U.S. Marshal

   TIMOTHY WILLIAMS (Bond)                                U.S. Probation Office/Pretrial Services Unit
   COUNSEL FOR WILLIAMS:
   JERROD THOMPSON-HICKS, AFPD                            JUDGE LEMELLE
   CLAUDE KELLY, FPD
                                                          MAGISTRATE JUDGE
   DEBRA BECNEL (Bond)
   COUNSEL FOR BECNEL:                                    COURT REPORTER COORDINATOR
   GUY E. WALL                                            INTERPRETER: None
   gwall@wallbulling.com
   SARA LEWIS                                             S/A Matt Russell, FBI
   slewis@wallbulling.com                                 neworleans@ic.fbi.gov
   LISA VACCARELLA (Bond)
   COUNSEL FOR VACCARELLA:
   ANNA LISA FRIEDBERG
   afriedberglaw@gmail.com
